Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Absent any mitigating factors, disbarment is the appropriate sanction for an attorney’s misappropriation of client funds. Cleveland Bar Assn. v. Belock (1998), 82 Ohio St.3d 98, 100, 694 N.E.2d 897, 899. Here, however, we accord weight to the board’s recommendation of the lesser sanction of indefinite suspension based on the evidence of mitigation, i.e., no continued pattern of misconduct, restitution, and full cooperation with the disciplinary investigation. See, e.g., Disciplinary Counsel v. Lowrey (1999), 85 Ohio St.3d 2, 4, 706 N.E.2d 758, 759; Cleveland Bar Assn. v. Stebbins (1999), 85 Ohio St.3d 7, 9, 706 N.E.2d 762, 763; see, also, Disciplinary Counsel v. Brown (1999), 87 Ohio St.3d 316, 321, 720 N.E.2d 525, 530, fn. 1, and cases cited therein. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.